People v Genyard (2015 NY Slip Op 06601)





People v Genyard


2015 NY Slip Op 06601


Decided on August 19, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2007-09575
 (Ind. No. 435/05)

[*1]The People of the State of New York, respondent, 
vDonnell Genyard, appellant.


Donnell Genyard, Elmira, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (Johnnette Traill, Ellen C. Abbot, and Anastasia Spanakos of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y., former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 31, 2011 (People v Genyard, 84 AD3d 1398), affirming a judgment of the Supreme Court, Queens County, rendered September 17, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., SGROI, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court